DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               Allowable Subject Matter
2.  	Claims 1, 2, 4, 8-12, 27-37 allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1, 2, 4, 8-12, 27-28, the prior art failed to disclose or reasonably suggest a first antenna disposed above the first surface of the substrate and supported by the first surface of the first supporting structure and the first surface of the second supporting structure; wherein a first surface of the first antenna and the first surface of the first supporting structure define an acute angle. 

5. 	Regarding Claims 29-35, the prior art failed to disclose or reasonably suggest  a second supporting structure disposed on the first surface of the substrate and having a first surface spaced apart from the first surface of the substrate by a second distance, wherein the second distance is different from the first surface; a third supporting structure disposed on the first supporting structure; a fourth supporting structure disposed on the second supporting structure; and a first antenna disposed above the first surface of the substrate and supported by the first surface of the first supporting structure and the first surface of the second supporting structure; wherein a width of the third supporting structure is less than a width of the first supporting structure and a width of the fourth supporting structure is less than a width of the second supporting structure.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899